Citation Nr: 1047414	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss of 
vision in the left eye due to brain surgery.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2010, the Veteran testified at a Board hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.


FINDINGS OF FACT

1.  During December 1985, the Veteran was operated on two times 
at the Portland VA Medical Center (VAMC); left posterior fossa 
craniectomies and resections of an acoustical neuroma were 
performed.  

2.  The Veteran was an inpatient for 64 days; there is no 
indication found in the hospitalization records that he was in a 
coma during the postoperative period. 
 
3.  The preponderance of the competent evidence is against a 
finding that the treatment the Veteran received from the VA 
resulted in additional disability of left eye vision loss due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or an 
event not reasonably foreseeable. 




CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the left 
eye have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, in a February 2005 letter, the RO advised the 
Veteran of what information and evidence is needed to 
substantiate the claim for compensation benefits under 38 
U.S.C.A. § 1151, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The Veteran was advised of the evidence 
needed to establish a disability rating and effective date in a 
March 2006 letter.  The case was last readjudicated in July 2008, 
curing any timing deficiency.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The record also reflects that relevant records have been obtained 
to include medical opinions and VA treatment records.  Neither 
the Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  The 
Board is also unaware of any such evidence.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service-connected.  For 
purposes of this section, a disability is a qualifying additional 
disability if the disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability was: 

(A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in a veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
See 38 C.F.R. § 3.361(c)(2). 
 
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 
 
Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection. See Jones v. 
West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 
(1998).  Hence, to establish entitlement, there must be (1) 
medical evidence of a current disability; (2) medical evidence, 
or in certain circumstances, lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment; and (3) medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.

Analysis

At his August 2010 Board hearing, the Veteran contended that he 
had a stroke during his December 1986 brain surgery, which led to 
paralysis on the left side of his face.  He additionally 
indicated that he was kept in a medically-induced coma for five 
to seven days after the surgery.  He further alleged that the 
medical personnel did not care for his eye properly during the 
period when he was unconscious, resulting in left eye vision 
loss.  

VA treatment records indicate that the Veteran was admitted to 
the Portland VAMC on December 4, 1985 due to an acoustic neuroma 
tumor.  At the time of his admission, the Veteran had sensory 
deficits over the distribution of the left fifth nerve and 
weakness of the left masseter and pterygoid muscles; small 
amplitude up-beat nystagmus; bilateral horizontal nystagmus; 
double vision with red glass testing; some asymmetry of muscle 
stretch reflexes; and difficulty with tandem gait.  

Additional VA treatment records indicate that the Veteran had a 
craniotomy into the posterior fossa for an excision of an 
acoustic neuroma tumor on December 12, 1985; the area was 
subsequently closed as the tumor was too extensive to be removed 
at that time.  On December 19, 1985, the Veteran was again 
operated on with some of the tumor removed; however, there were 
problems establishing a capsule line of dissection between the 
brainstem and the tumor so some of the tumor remained.  

Treatment records indicate that the Veteran's left eye was 
protected under an eye patch beginning on December 22, 1985.  
There was a referral to ophthalmology on January 16, 1986 by 
neurosurgery, prior to any complications of the left eye 
occurring.  There was no indication of any injury or 
inflammation/infection to the left eye by late January of 1986.  
There are two notes after the ophthalmologist recommended a 
tarsorrhaphy, reflecting that the Veteran was considering the 
operation.  A note dated January 24, 1986, indicated that the 
tarsorrhaphy had been cancelled per the Veteran's request.  The 
Veteran was on pass at his parents' house from January 24, 1986, 
to January 27, 1986.  A January 26, 1986, note indicates that the 
Veteran came back to tell that the Doctors that he wanted to go 
to his parents home for rehabilitation.  

On January 27, 1986, the Veteran reported that his eye was red 
and that he had put the drops in four times per day as ordered 
while at his parents' home.  A January 27, 1986, note indicates a 
referral to the ophthalmologist for a red eye, which was a 
corneal ulcer of the left eye.  Treatment involved antibiotic 
drops started every half hour, and the Veteran's condition being 
followed closely.  The Veteran was discharged on February 6, 
1986.  The ulcer was assumed to no longer be infected but it did 
not heal.  He was provided artificial tears, eye ointment, and 
antibiotic drops with varying instructions concerning use.  On 
February 7, 1986, only an epithelial defect remained.  Additional 
visits before the tarsorrhaphy reflected various degrees of a 
non-healing corneal defect.  

The Veteran underwent a lateral tarsorrhaphy on the left lids on 
February 24, 1986.  The sutures were removed on March 3, 1986, 
with a medial tarsorrhaphy contemplated in the future.  Post-
operative visits revealed that the left cornea was not healing 
well.  The cornea was becoming vascularized and calcium was being 
deposited in the non-healing area.  On April 21, 1986, vision was 
recorded as 20/50 with pin hole to 20/30.  The left cornea was 
thinned just below the center, vessels had grown deeply in into 
the cornea, calcium was being deposited into the cornea and the 
lower cornea had a poor epithelial covering.  A medial 
tarsorrhaphy was performed.  The tarsorrhaphy, with lid adhesion 
medially and laterally, has remained to the present without a 
second corneal ulcer.

The Veteran was afforded a VA neurological examination in January 
2006.  The examiner reiterated portions of the treatment history 
found in VA records, dated 1985 and 1986 as described above.  
However, the examiner indicated that it was unclear from the 
treatment records when the corneal ulcer was noted.  The examiner 
indicated that the Veteran's cornea is currently has extensive 
scarring secondary to ulceration.  The examiner opined that there 
was some amount of neglect and failure to appreciate the presence 
of the corneal ulcer as it developed with failure to use 
prophylactically use lubricating materials in the left eye until 
after the ulcer had developed.  

The Veteran was afforded an eye examination in February 2006.  At 
that time, left eye vision was 20/400 and was not improvable with 
lenses.  The left eye also had tarsorrhaphy closures medially and 
laterally.  The examiner indicated that the corneal ulcer that 
resulted in vision loss was a result of exposure of the eye due 
to the facial paralysis caused by acoustic neuroma removal.  

The Veteran was afforded an additional VA examination in May 2008 
to determine whether any lack of proper treatment at the VAMC led 
to the current left eye vision loss.  The examiner reiterated the 
Veteran's claims concerning his left eye vision loss.  
Objectively, uncorrected vision in the left eye was far at 20/200 
and near at 20/400 uncorrectable.  The examiner noted the medical 
history as indicated above, and additionally noted that the 
Veteran's left lid did not close with a forced blink.  The 
assessment was status post acoustic neuroma removal, December 
1985; corneal ulcer, left eye, January 1986; status post 
tarsorrhaphy, left lids, January 1986; and, corneal scar, left 
eye.  The examiner opined that the Veteran's loss of left eye 
vision was not as a result of brain surgery in 1985, as defined 
by 38 U.S.C. § 1151.

In arriving at his conclusion, the examiner reasoned that when 
the Veteran first presented for evaluation concerning his brain 
tumor, his left eye had lost all or most of its sensitivity.  He 
further pointed out that this was very important, because when an 
eye loses its feeling or sensitivity, it is in great jeopardy.  
Specifically, it is unable to heal or repair even the slightest 
abrasion or injury, making it an easy target for infection.  The 
examiner additionally noted that loss of eye sensation is not 
common with acoustic neuromas and the acoustic neuroma in this 
case was affecting multiple cranial nerves.  Also, the Veteran 
had nystagmus, ataxia and left-sided weakness, the tumor was 
large with extensive effects, and two operations one week apart 
were required to remove the tumor.  The Veteran did not regain 
feeling in the left eye after surgery and did not regain left 
facial movement after the surgery.  This is significant because 
without facial nerve function the eye lid cannot close well, 
leaving the eye exposed.  Such exposure allows dehydration, which 
produces a compromised, vulnerable surface that is susceptible to 
infections.  The examiner noted that the vulnerability of the 
left eye was recognized and treated with artificial tears, eye 
ointments and a protective medal shield which was exactly what 
was needed.  The examiner reiterated the history as described 
above.  

The examiner summarized by stating that a non-feeling eye, which 
could not be covered by the lid, was the proximate cause of the 
Veteran's disability.  This was a foreseeable event.  Moreover, 
the problems were caused by the tumor and not the surgery, and 
the complication of the corneal ulcer was foreseen, as a 
tarsorrhaphy recommended and scheduled.  The tarsorrhaphy had 
been cancelled by the Veteran.  The examiner reiterated that the 
foreseen complication was the visual loss of the eye, which the 
tarsorrhaphy would have prevented.  The examiner indicated that 
there was no evidence to suggest carelessness, negligence, lack 
of proper skill, error in judgment or similar instance of fault 
on the part of the VAMC in furnishing the hospital care, medical 
or surgical treatment or examination was proximate to the 
Veteran's vision loss in his left eye.  The examiner further 
reported that the contrary is true.  Indeed, he found that care, 
treatment and recommendations were appropriate, timely and well-
documented.  

In evaluating the claim, the Board must determine the value of 
all evidence submitted, including lay and medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.   
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts 
historically had held that a layperson is not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).   However, in certain instances, lay evidence 
has been found to be competent with regard to a disease with 
"unique and readily identifiable features" that is "capable of 
lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   
Laypersons have generally been found to not be competent to 
provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  I n this function, 
the Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Concerning the contentions that left eye loss of vision was 
caused by neglect in the care provided by the VAMC, the Board 
finds that the Veteran is not competent to determine the question 
at hand.  Indeed, the determination of whether the VAMC is at 
fault in the Veteran's vision loss is a highly complex medical 
question requiring the analysis of hundreds of pages of treatment 
records from the time of the surgeries as well as the medical 
knowledge to properly decipher and discuss the chain of events 
which led to the Veteran's left eye vision loss.  The Board 
additionally notes that the Veteran's August 2010 hearing 
testimony to the effect that he was in a coma for five to seven 
days, is not credible, as such an assertion is entirely 
unsupported by the medical record.  Indeed, the post-surgical 
treatment is well-documented by a variety of providers over the 
period of time he was hospitalized.  The sequence of events which 
the Veteran describes is not consistent with the information 
provided in the voluminous 1985-1986 treatment records detailing 
the surgeries and hospitalization.

Again, there are two medical opinions of record which address 
whether the Veteran's current left eye disability is attributable 
to VA treatment for a brain tumor in 1985 and 1986.  A January 
2006 opinion did find some degree of neglect on the part of VA in 
treating the Veteran, and the May 2008 opinion reached the 
opposite conclusion.  After careful consideration, the Board 
finds the May 2008 examination report to be the more probative 
and thorough of the two opinions.  In this regard, the May 2008 
examiner provided a detailed rationale in support of his opinion 
that the Veteran's treatment at the VAMC during 1985-1986 was 
appropriate, timely and well-documented.  

The Board additionally notes that the January 2006 examiner's 
statement indicating that there was some amount of neglect in 
failing to appreciate the presence of the corneal ulcer and a 
lack of appropriate treatment, does not indicate whether the 
Veteran or the VAMC neglected to treat the left eye 
appropriately.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions 
which are speculative or inconclusive in nature cannot support a 
claim).  In this regard, the Board notes that the January 1986 
treatment records are clear that the Veteran's left eye was 
patched and that he was provided drops to keep his left eye from 
becoming dried out prior to the ulcer's manifestation.  The Board 
additionally notes that the ulcer of the left eye did not develop 
until after the Veteran was allowed to go home on a pass and had 
to render self-care concerning his left eye.  In any event, even 
if the opinion in 2006 can be construed as indicating fault on 
the part of VA, the examiner failed to offer a detailed 
explanation as to why there may have been negligence, diminishing 
the value of the conclusion reached.   

In summary, the weight of the competent evidence is against a 
finding that the claimed left eye disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VAMC in 
furnishing the hospital care, medical or surgical treatment in 
connection with the removal of the Veteran's brain tumor with 
treatment from December 1985 to February 1986, or an event not 
reasonably foreseeable.  Thus, the claim for compensation under 
38 U.S.C. § 1151 for loss of vision in the left eye due to brain 
surgery is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).   


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for loss of 
vision in the left eye due to brain surgery is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


